Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161796(59)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                     SC: 161796                         Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  COA: 346529
                                                                     Mason CC: 15-002928-FC
  BENJAMIN MICHAEL BENTZ,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its answer is GRANTED. The answer will be accepted as timely filed if submitted
  on or before September 21, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 9, 2020

                                                                                Clerk